DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The IDS’s filed on 2/17/2021 and 9/21/2021 are acknowledged and have been considered. 
Priority
	The priority claim to JP2020-044102 filed on 3/13/2020 is acknowledged. 
Specification
The disclosure is objected to because of the following informalities.
	Page 29 says “As illustrated as the SPU 50 according to the configuration,” the second as should be changed. Reviewing other similar language in this application, this might have been meant to be “As illustrated in figure X” or some other grammatically correct language. 
	Page 32 says “according to the present disclosure, class-2 component is disposed adjacent.” Please insert “the” before “class-2” or adopt other grammatically correct language.
	Page 33 says “of an electronic component defined as a target required to suppress exposure from the housing to the outside when a vehicle has a frontal collision.” It is not clear what it means to be a target, or what suppressing exposure means. Please clarify this language without adding new matter.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a class-1 component defined as a target required to suppress exposure from the housing”. It is not clear what is meant by “a target” or “exposure”. For example, “exposure” might mean preventing electricity from escape the housing, or it might mean that oxygen is kept from reacting with the component. There is no definition in the specification that alleviates this ambiguity. Since “a target” and “exposure” are not definite, claim 1 is indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0272869A1 (Sekine).
Regarding claim 1, Sekine teaches a power control unit mounted in a front space of a vehicle (figure 11 taught on page 1 to be a “high voltage unit casing” and “a placement inside the front compartment”) and configured to control power input to a power storage device mounted on the vehicle and power output from the power storage device (page 7 paragraph 85 teaches a controller which controls the power equipment and the high-voltage battery) a housing -(paragraph 62 on page 5 and figure 11 teach “a high-voltage unit casing 610”) a plurality of electronic components provided in the housing (taught on page 1 paragraph 19 “Housing a plurality of devices”) including a class-1 component defined as a target required to suppress exposure form the housing (element 180 taught on page 9 paragraph 98 and figure 11 “power device module”) a class-2 component other than the class-1 component (element 170 taught on page 9 paragraph 98, and figure 11 “a reactor unit”) a protrusion on a part of a side surface of the housing so as to protrude beyond the other parts of the side surface (figure 8 element 122 and paragraph 90 on page 8 teaches “The protruded portion 122”) the class-2 component is disposed adjacent to the protrusion (taught in figure 11).
	Regarding claim 2, Sekine teaches the power control unit of claim 1 as set forth in the anticipation rejection above. Sekine also teaches that the protrusion is provided on a part of a front side surface of the housing in a vehicle front-rear direction so as to protrude towards a front side beyond the other parts of the front side surface in the vehicle front-rear direction (figure 11 teaches the protrusion in the +X direction and paragraph 107 on page 9 explains that “the high-voltage unit may be placed so that the X direction is toward the ‘front/rear direction of the vehicle’”) the class-2 component is disposed adjacent to the protrusion (taught in figure 11). 
Regarding claim 3, Sekine teaches the power control unit of claim 2 as set forth in the anticipation rejection above. Sekine also teaches that the housing internally includes a partition wall that partitions an upper portion of the housing and a lower portion of the housing (element 50 taught in at least figures 8 and 11 as well as paragraph 26 on page 15 “partitioning portion”) the protrusion is formed such that a part of the front side surface on at least one of the upper portion of the housing and the lower portion of the housing protrudes to the front side in the vehicle front-rear direction beyond the other parts of the front side surface (taught in at least figures 8 and 11).
	Regarding claim 5, Sekine teaches the power control unit of claim 2 as set forth in the anticipation rejection above. Sekine also teaches that the class-1 component is located at a rear side of the class-2 component in the vehicle front-rear direction, with the class-2 component disposed adjacent to the protrusion (taught in figure 11).
	Regarding claim 8, Sekine teaches the power control unit of claim 1 as set forth in the anticipation rejection above. Sekine also teaches that the class-1 component is an electronic component having an operating voltage of a predetermined value or more when the vehicle is traveling (taught in paragraph 19 on page 1 “The high-voltage device may be a device having an operating voltage of 60 V DC or more or 30 V AC or more”).
Regarding claim 10, Sekine teaches the power control unit of claim 1 as set forth in the anticipation rejection above. Sekine also teaches that the housing is formed of metal (taught in paragraph 20 on page 2 “the high-voltage unit casing may also be formed from other kind of metal”).

	 

	 
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0272869A1 (Sekine) in view of US2016/0301039A1 (Tyler).
Regarding claim 4, Sekine teaches the power control unit of claim 3 as set forth in the anticipation rejection above. 
However, Sekine does not teach that a part of the protrusion is the partition wall extending to the front side in the vehicle front-rear direction beyond the other parts of the front side surface. 
Tyler teaches that a part of the protrusion is the partition wall extending to the front side in the vehicle front-rear direction beyond the other parts of the front side surface. Figure 6 teaches “a front cover 60” with “raised ribs 85”. Those raised ribs are partition walls by the broadest reasonable interpretation. Annotated figure 6 (included below) shows that the raised ribs are part of a protrusion which extends beyond the other parts of a surface.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the housing of Sekine with the raised ribs of Tyler. One of ordinary skill in the art would have been motivated to make this modification for the benefit of increasing the strength of the surface the raised ribs are attached to.

    PNG
    media_image1.png
    329
    449
    media_image1.png
    Greyscale


Regarding claim 9, Sekine teaches the power control unit of claim 1 as set forth in the anticipation rejection above. 
However, Sekine does not clearly teach that the class-2 component includes a charger that charges the power storage device by using power from an external power source provided outside the vehicle. 
Tyler teaches that the class-2 component includes a charger that charges the power storage device by using power from an external power source provided outside the vehicle (“a plug-in electric vehicle (PEV) is any vehicle that can be charged from an external source of electricity” taught on page 1 paragraph 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the class 2 components of Sekine with the charger of Tyler. One of ordinary skill in the art would have been motivated to make this modification for the benefit of eliminating the use of gasoline (“may eliminate the use of gasoline entirely, as is the case of certain types of EVs or PEVs” taught on page 1 paragraph 5). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0272869A1 (Sekine) in view of US 2017/0101031A1 (Ohashi).
Regarding claim 6, Sekine teaches the power control unit of claim 1 as set forth in the anticipation rejection above. 
However, Sekine does not teach that the housing includes, on a rear side surface of the housing, a rib that is erected toward a rear side in the vehicle front-rear direction.
Ohashi teaches that the housing includes, on a rear side surface of the housing, a rib (element 91 “a rib” in figure 10 and paragraph 46 on page 3) that is erected toward a rear side in the vehicle front-rear direction (paragraph 46 on page 3 teaches that the rib is on a surface in the front-back direction). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the housing of Sekine with the ribs of Ohashi. One of ordinary skill in the art would have been motivated to make this modification for the benefit of increasing the strength of the housing in the front-back direction by increasing the amount of collision energy absorbed by the back surface (paragraph 46 on page 3).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0272869A1 (Sekine) in view of US 20130161106 A1 (Iwai).
Regarding claim 7, Sekine teaches the power control unit of claim 1 as set forth in the anticipation rejection above. 
However, Sekine does not teach that the housing includes a reinforcing member that reinforces the protrusion.
Iwai teaches that the housing includes a reinforcing member that reinforces the protrusion (“gussets 20 (reinforcing structural bodies)” taught in paragraph 28 on page 2). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the protrusion of Sekine with the gusset of Iwai. One of ordinary skill in the art would have been motivated to make this modification for the benefit of increasing the strength of the protrusion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KANDAS whose telephone number is (571)272-5628. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R. KANDAS/Examiner, Art Unit 3618      

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618